PHILLIPS, Circuit Judge
(dissenting).
It is my opinion that the evidence which is fully and accurately stated in the majority opinion did not warrant a verdict of guilty on counts 1, 2 and 5. At most, it seems to me the evidence created a suspicion of guilt but that is not enough.1 In order to support a verdict of guilfy resting wholly upon circumstantial, evidence, such evidence must not only be consistent with guilt, but inconsistent with every reasonable hypothesis of innocence. It must establish not merely the possibility or probability of guilt, but guilt to a moral certainty.2

 Kassin v. United States, supra, 87 F. 2d at page 184; Cochran v. United States, 8 Cir., 41 F.2d 193, 206; Cartello v. United States, 8 Cir., 93 F.2d 412, 414; United States v. Russo, 3 Cir., 123 F.2d 420, 423.